Citation Nr: 0825256	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-37 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for tinea pedis with 
onychomycosis, to include a claim of entitlement on the basis 
of exposure to herbicides.

2.  Entitlement to service connection for bilateral pes 
planus.
 
3.  Entitlement to service connection for degenerative joint 
disease, bilateral ankles, including as secondary to pes 
planus.

4.  Entitlement to non service-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1966 through 
September 1968.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a December 2004 rating 
decision of the Department of Veterans affairs (VA) Regional 
Office (RO) in Washington, DC.  
 
The veteran requested a Travel Board hearing.  The requested 
hearing was conducted before the undersigned in May 2008.

The claims of entitlement to service connection for pes 
planus and degenerative arthritis, bilateral ankles, as well 
as the claim of entitlement to non service-connected pension, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not observe symptoms of tinea pedis or 
onychomycosis during service or until many years had elapsed 
after his service discharge, and has not been advised by any 
medical provider that his current tinea pedis is related to 
his service in Vietnam or any incident thereof, including 
exposure to herbicides.

2.  Tinea pedis is not a disorder which may be presumed 
related to exposure to herbicides.


CONCLUSION OF LAW

The veteran did not incur tinea pedis in service, nor may 
such incurrence be presumed, nor may such a disorder be 
presumed related to exposure to Agent Orange.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to notify 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and, (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In April 2004, the veteran submitted claims for service 
connection for tinea pedis with onychomycosis, to include a 
claim of entitlement on the basis of exposure to herbicides.  
In April 2004, the RO issued a letter that notified of the 
veteran of each of the three required elements of notice.  As 
this notice preceded the RO's December 2004 rating decision, 
the veteran was properly advised of the criteria for service 
connection prior to adjudication of the claim.  Therefore, 
there was no notice error.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (notice errors are presumed 
prejudicial, defect may be cured by actual knowledge on the 
part of the claimant).  

The Board notes that the veteran was not provided with notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.   See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, since the claim for service connection for 
tinea pedis with onychomycosis is denied, lack of such notice 
is not a harmful or prejudicial error.  Rather, any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  No further notice action is required.    

Duty to assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran identified VA treatment beginning 
in 1993, and those VA treatment records were obtained.  The 
veteran' service medical records are associated with the 
claims file.  The veteran has been afforded VA examinations.  

The veteran has testified on his own behalf before the Board.  
He has submitted private clinical records.  He has testified 
that there are no other records available.  The Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Laws and regulations applicable to service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, to include hypertension, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  In the absence of medical evidence of 
a current claimed disorder, service connection may not be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed to herbicides during that 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (2007).  
Certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
38 C.F.R. § 3.309(e).  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, certain cancers, and soft-tissue 
sarcoma, but does not include tinea pedis or onychomycosis.  
See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Board notes that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  However, while the specified presumptive service 
connection is not the sole method for showing causation, the 
veteran in this case has testified that he has never been 
advised by any provider that his tinea pedis or loss of 
toenails might be related to exposure to Agent Orange.  The 
veteran has specifically testified that his belief that there 
is a link between his service and his foot disorder arises 
because he served in Vietnam.  However, where the issue 
involves a question of medical causation, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The veteran's lay belief is not competent 
medical evidence to provide the proof required under Combee.  

In particular, the Court of Appeals for the Federal Circuit 
itself noted that evidence of service connection on a basis 
other than the presumptions provided by law required "sound 
scientific or medical evidence."  Combee at 1044.  As the 
veteran himself states that he is unaware of any such "sound 
scientific or medical evidence," his lay belief, is 
unsupported by any clinical or scientific evidence, and does 
not establish causation under this principle of Combee.  

Facts

Service medical records are devoid of evidence or notation 
that the veteran complained of a rash on his feet or loss of 
any toenail.  The August 1968 separation examination 
describes all of the veteran's systems as normal, and the 
veteran did not report any history of "foot trouble" or any 
skin disorder of the feet.  The veteran's service medical 
records are unfavorable to his claim for service connection 
for tinea pedis or onychomycosis with separation of the 
toenails from the nail beds.  

The service medical records are consistent with the veteran's 
testimony before the Board, since the veteran testified that 
he did not notice any rash on the feet or problems with his 
toenails until many years after service.  (Transcript, May 
2008 Travel Board hearing (T.) at pages 4-5.)  

The veteran testified that no provider of medical treatment 
had ever advised him that his skin rash on his feet or his 
toenail problems were due to his service or to his exposure 
to Agent Orange during his service.  The veteran testified 
that he personally believed that his foot rash and toenail 
problems were due to his service because he served in 
Vietnam.  (T. at 6.)  The veteran's testimony is entirely 
unfavorable, since he testified that it was many years after 
his service that he first noticed the skin and toenail 
problems for which he was seeking service connection, and he 
testified that no medical opinion linking the skin rash or 
toenail problems to his service had ever been provided to 
him.  

VA outpatient treatment records reflect that, in August 1993, 
during VA hospitalization for a burn, the veteran also sought 
treatment for a "fungus" on his nails, both the fingernails 
and toenails.  The veteran reported that the fungus had been 
present about 14 years.  The provider noted that the 
veteran's toenail had detached from the nail beds and that 
the nail beds were thickened and dystrophic.  At that time, 
the veteran, whose service discharge was in 1968, had been 
separated from service nearly 25 years.  

On VA examination conducted in October 2004, the veteran 
reported that he had lost all 10 of his toenails in Vietnam.  
He reported that the toenails had never fully regrown.  The 
veteran was self-conscious of his feet because of the 
disfigured toenails and persistent rash.  The examiner noted 
that the veteran was under podiatric treatment for the 
toenails and tinea pedis, but had not yet had any 
improvement.  During this examination, the veteran stated 
that he had first noted skin rash and toenail separations in 
service.  The examiner did not assign a date of onset for 
tinea pedis or separation of the nail beds from the toenails.  

VA outpatient treatment notes dated in February 2006 reflect 
that the veteran's tinea pedis was "resolved."  On VA 
examination conducted in July 2007, no diagnosis of tinea 
pedis was assigned.  The examiner noted that, by history, the 
veteran had been treated for tinea pedis.  

With respect to VA examinations conducted in 2004 and 2007, 
the Board notes that neither examiner was requested to 
provide an opinion as to whether the veteran's loss of 
toenails was incurred in service or as a result of his 
service or any incident thereof.  VA medical opinion is 
required where there is evidence establishing that an event, 
injury, or disease occurred in service.  In this case, there 
is no credible evidence indicating that the veteran incurred 
or observed foot rash or toenail separation during service, 
as the veteran is inconsistent on this point.  VA medical 
opinion could be required if there were evidence establishing 
that the claimed disorder was manifesting during an 
applicable presumption period, but there is no such evidence 
in this case.  VA medical opinion could be required if there 
were an indication that the disability or symptoms may be 
associated with the veteran's service or with another 
service-connected disability.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The veteran has testified that no such 
evidence exists.  

In this case, the record is entirely devoid of evidence of 
tinea pedis or toenails dysfunction prior to 1993.  At that 
time, the veteran stated that it had begun 14 years earliest, 
or approximately 10 years after his service discharge.  If 
requested to provide medical opinion as to whether the 
veteran's tinea pedis or toenail abnormalities began during 
his service, the examiners would be forced to rely on the 
unfavorable service medical records and 1993 VA clinical 
evidence and the history as reported by the veteran, since 
there is no other evidence of record, and the veteran has 
stated that there is no other evidence.  As this evidence is 
unfavorable to the veteran, the veteran would not benefit 
from action to obtain medical opinion.  Such opinion is not 
required.  

The veteran's testimony before the Board, and his report of 
medical history in 1993, when he first received VA treatment 
for a toenail disorder, state that the veteran did not have a 
skin rash on the feet or separation of the toenails from the 
nail beds during service.  This evidence is unfavorable to a 
finding that such disorders had been chronic and continuous 
since his service.  

The Board again notes that, although the veteran served in 
Vietnam, the presumption of exposure to herbicides is not 
applicable to warrant service connection for tinea pedis, 
onychomycois, or toenail separation from the nail bed.    
38 C.F.R. § 3.309(e).  The Board again also notes that 
toenail separation or tinea pedis are not defined as a 
"chronic" disease for which service connection may be 
presumed.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

As noted above, the veteran has not provided any written 
medical evidence or opinion that exposure to Agent Orange 
might have resulted in the circulatory disorder at issue in 
this appeal.  The veteran has testified that no provider has 
provided a verbal opinion that exposure to Agent Orange could 
result or did result in the claimed disorder.  

There is no evidence that the veteran manifested a skin rash, 
now diagnosed as tinea pedis, resolved, or separation of the 
toenails from the nail beds, in service.  Treatment records 
beginning in the 1990s establish that such disorders had been 
present for a number of years, but contain no indication from 
a medical provider that those complaints were first 
manifested during the veteran's service or were chronic and 
continuous since service.  

There is no medical evidence that Agent Orange might have 
caused any claimed foot disorder.  The veteran has testified 
indicated that no such evidence is available.  TO the extent 
that the evidence raises a contention by the veteran that he 
manifested a skin rash or toenail separations in service, 
proximate thereto, and chronically thereafter, such evidence 
is simply not credible, given the report of VA treatment in 
1993 and the veteran's testimony before the Board.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  


ORDER

The appeal for service connection for tinea pedis with 
onychomycosis is denied.


REMAND

The veteran seeks service connection for pes planus, and 
contends that pes planus pre-existed and was aggravated 
during service (T. at 9).  The RO issued a statement of the 
case (SOC) in October 2005 which notified the veteran of all 
law and regulations applicable to the claims addressed in 
this Remand.  In October 2005, the RO issued a special letter 
notifying the veteran of VA's duties to assist and notify him 
in connection with his claim for service connection for 
bilateral pes planus.  The veteran's claim for service 
connection for pes planus was not thereafter readjudicated.  
Thus, the Board is unable to find that lack of notice 
regarding the criteria for service connection on the basis of 
aggravation did not result in any prejudice to the veteran.  
Additionally, the veteran's lay testimony as to his symptoms 
in service must be  addressed in this readjudication.  

Medical opinion as to whether there was aggravation of pes 
planus this disorder in service is required, as no opinion 
was sought on this issue when VA examination was afforded in 
October 2004 or July 2007.  Then, after the claim for service 
connection for pes planus is adjudicated, the claim for 
service connection for ankle strain, as incurred in service 
or as secondary to pes planus, must be considered.  The 
determination of the claim for service connection for an 
ankle disorder must be deferred until the claim for service 
connection for pes planus is adjudicated on all applicable 
bases. 

The claims file before the Board does not reflect the outcome 
of the adjudication of the veteran's February 2007 claim for 
service connection for post-traumatic stress disorder.  The 
outcome of that claim could certainly affect the veteran's 
income and entitlement to non service-connected pension.  The 
veteran's claim for pension should be readjudicated after all 
other claims for veterans' benefits have been considered.

The veteran seeks VA pension benefits due to non service-
connected disability which is permanent and total in nature.  
The veteran asserts that the Social Security Administration 
(SSA) has awarded benefits to him based on a finding of total 
and permanent disability.  SSA records are not associated 
with the claims file, and should be obtained.  38 U.S.C.A. §§ 
1502, 1521 (West 2002).

The Board notes that entitlement to pension depends not only 
on whether there is total and permanent disability, 
entitlement also depends on income.  The veteran should be 
asked to submit records showing his current income, including 
from SSA and any other source.  38 C.F.R. §§ 3.23, 3.3 
(2007).9090909090909090


Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice as to the 
criteria for establishing service connection 
on the basis or aggravation and as secondary 
to a service-connected disability.  He should 
be advised of the definition of aggravation, 
the criteria for establishing that a pre-
existing disorder was aggravated during active 
service, and of the regulations effective when 
he submitted the claims at issue governing 
assignment of a disability evaluation where a 
preexisting disorder is found to have been 
aggravated in service.  The veteran should 
again be advised as to the types of evidence 
relevant to establish chronicity and 
continuity of symptomatology and onset of a 
disorder.  

2.  The veteran's current VA clinical records 
from July 2007 to the present, especially 
those relevant to treatment of pes planus or 
an ankle disorder, must be obtained.

3.  The veteran should be afforded the 
opportunity to submit or identify any post-
service clinical records of the date of onset, 
etiology, chronicity, or continuity, of pes 
planus or an ankles disorder, especially 
evidence proximate to his service discharge in 
1968.

4.  The veteran should be afforded VA 
examination(s) as necessary to provide medical 
opinion as to the etiology and date of onset 
of pes planus and of an ankle disorder.  The 
claims folder, including the service medical 
records should be made available to and 
reviewed by the examiner before the 
examination.  The examiner should record the 
full history of each claimed disorder.  The 
examiner should provide a specifically opinion 
as to whether a diagnosis of pes planus is 
appropriate, and what current diagnosis should 
be assigned for an ankle disorder.  The 
examiner should address the following 
questions:

(a) Is it at least as likely as not (that is, 
is there at least a 50-50 degree of 
probability) that the veteran first manifested 
pes planus or an ankle disorder which causes a 
current disability prior to service and that 
that disorder pre-existed the veteran's 
service? 

(b) Is it at least as likely as not (that is, 
is there at least a 50-50 degree of 
probability) that the veteran first manifested 
pes planus or an ankle disorder which causes a 
current disability during his period of active 
service? 

(c) Was any disorder which was present prior 
to the veteran's active service aggravated, 
that is, permanently increased in severity, 
during the veteran's active service?

(d) What is the likelihood that the veteran's 
current ankle disorder is etiologically 
related to or aggravated by the veteran's pes 
planus, if pes planus is diagnosed?  

5.  The directions set forth in this Remand 
and the claims folders should be carefully 
reviewed to ensure that the foregoing 
requested development has been completed.  

6.  After all claims for any other veterans' 
benefits submitted by the veteran, including, 
but not limited to, the claims on appeal and 
the unadjudicated claim for service connection 
for PTSD, the veteran's claim for non service-
connected pension should be adjudicated.

7.  After the claims on appeal are 
readjudicated, the claimant should be notified 
of that adjudication.  If any benefit 
requested on appeal is not granted to the 
claimant's satisfaction, the claimant and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all of the evidence obtained.  The 
claimant should be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


